Citation Nr: 0019422	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether an appeal to the Board of Veterans' Appeals (Board) 
has been perfected as to a claim seeking entitlement to 
service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to December 
1994.

The veteran had requested to appear before a Member of the 
Board to present sworn hearing testimony.  However, by 
statement of August 1999, he withdrew this request.  The 
Board will therefore proceed to review the appeal based upon 
all the evidence of record.


FINDINGS OF FACT

1.  By rating decision of August 1995, the RO denied service 
connection for hypertension.

2.  The veteran filed a timely notice of disagreement in 
October 1995.

3.  The RO issued a statement of the case in May 1996.

4.  The veteran filed a timely substantive appeal regarding 
other disabilities then at issue in June 1996, but did not 
identify hypertension as a subject of his appeal.

5.  During his August 1996 hearing testimony, the veteran did 
not identify an error of fact or law made by the RO in its 
denial of service connection for hypertension or set forth a 
specific argument as to why his claim was meritorious.

6.  The veteran has not filed an adequate substantive appeal 
with respect to the issue of entitlement to service 
connection for hypertension.  





CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claim of 
entitlement to service connection for hypertension; thus, the 
Board has no jurisdiction to consider the issue.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101.  Appellate review will be 
initiated by the filing of a notice of disagreement and 
completed by the filing of a substantive appeal after a 
statement of the case has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Subsequent to his discharge from service, in March 1995, the 
veteran filed an application for compensation with the RO.  
In the application, he claimed entitlement to service 
connection for eleven different disabilities, including 
hypertension.  By rating decision of August 1995, the RO 
granted service connection for a single disability and denied 
service connection for the remaining ten, including 
hypertension.  In a timely-filed October 1995 notice of 
disagreement, the veteran explicitly expressed 
dissatisfaction with the RO's denial as to seven of the ten 
issues, including hypertension.  The RO issued a statement of 
the case addressing these seven issues in May 1996.  In a 
June 1996 timely-filed substantive appeal, the veteran 
expressed his intention to appeal six of the seven issues, 
not including hypertension.  In the appeal, the veteran 
explicitly identified the other six disabilities and provided 
a brief description of each, including an explanation as to 
the reasons he believed each disability warranted service 
connection.  He did not identify hypertension in any way in 
this document.

During an August 1996 hearing before an RO hearing officer, 
the veteran's representative noted that the veteran had only 
included six disabilities in his substantive appeal.  Despite 
this, he proceeded to question the veteran about 
hypertension.  In response, the veteran stated that no 
diagnosis of hypertension has been assigned and that he had 
not been treated for hypertension.  In the hearing officer's 
subsequent decision, the hearing officer adjudicated eight 
separate issues, granting service connection for six 
disabilities, and denying service connection for two, 
including hypertension on the basis that the claim for 
service connection for hypertension was not well grounded.  
The veteran was notified of the hearing officer's decision 
and a supplemental statement of the case was issued in 
February 1997.  

Pursuant to a change in the regulations governing the 
evaluation of impairment resulting from disabilities of the 
cardiovascular system, the RO initiated a review of the 
previous denial of service connection for hypertension in 
January 1999.  The supplemental statement of the case 
reflects that the RO again held the veteran's claim for 
entitlement to service connection for hypertension was not 
well grounded.  

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996).  

To provide the veteran with notice of the Board's 
responsibility and intention to address the jurisdictional 
issue of the adequacy of his substantive appeal, the Board 
informed the veteran by letter of May 2000 of its intention 
to address the question of the adequacy of his substantive 
appeal regarding the issue of hypertension.  In the letter, 
he was informed that he could submit argument pertinent to 
the question of adequacy to the Board and that he could 
present sworn hearing testimony relevant to adequacy as well, 
if he desired.  A time frame of sixty days was provided for 
his response and he was informed that if no response was 
received by the end of that period, it would be assumed that 
he had no argument to submit and did not want to request a 
hearing.  The veteran did not respond or otherwise contact 
the Board within sixty days of the May 2000 letter.

In this case, the Board observes that the statement of the 
case was mailed to the veteran at his most recent address of 
record on September 26, 1995. In the transmittal letter, the 
veteran was advised of the necessary steps for completing a 
substantive appeal.  The veteran's June 1996 "Appeal to Board 
of Veterans' Appeals," on VA Form 9, cannot be considered a 
substantive appeal of the RO's August 1995 decision with 
respect to his claim for entitlement to service connection 
for hypertension, because it only expressed disagreement with 
the denials of service connection for six other disabilities; 
the veteran made no allegations of error of fact or law with 
respect to the issue of entitlement to service connection for 
hypertension.

Upon consideration, the Board is constrained by precedent to 
hold that the veteran's August 1996 testimony cannot serve as 
a substantive appeal.  Contrary to the holding expressed in 
Tomlin v. Brown, 5 Vet. App. 355 (1993), in which the Court 
held that a representative's express statement made during a 
hearing that a veteran desired to appeal a denial 
"functioned" as a notice of disagreement, during the 
veteran's hearing testimony, he merely stated that he did not 
have a diagnosis of hypertension and had not been treated for 
hypertension but did not affirmatively identify an error of 
fact or law made by the RO or set forth a specific argument 
as to why his claim was meritorious, as required by 38 C.F.R. 
§ 20.202.  Also in contrast to the fact pattern in Tomlin, 
the veteran's representative did not identify hypertension as 
an issue on appeal during the August 1996 hearing.

As the veteran's substantive appeal was not adequate with 
respect to the issue of entitlement to service connection for 
hypertension, the Board lacks jurisdiction to adjudicate the 
issue on the merits.  Based upon the foregoing, the Board 
finds that the veteran did not timely perfect a timely appeal 
on the issue of entitlement to a service connection for 
hypertension.  Thus, the ROs August 1995 decision became 
final one year after he was notified of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

As the Board is without jurisdiction to entertain the issue 
of entitlement to service connection for hypertension, the 
appeal therefor must be dismissed.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302.  See 
Roy v. Brown, 5 Vet. App. 554 (1993); see also Fenderson v. 
West, 12 Vet. App. 119, 128-31 (1999), (discussing the 
necessity to filing a substantive appeal which comports with 
governing regulations)


ORDER

The claim for entitlement to service connection for 
hypertension is dismissed.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

